Citation Nr: 1036468	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for residuals of status 
post right septoplasty (claimed as sinus problems).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This appeal was previously before the Board in April 2009.  The 
Board remanded the claim so that attempts could be made to obtain 
service treatment records, treatment records could be requested, 
and the Veteran could be scheduled for a VA examination.  The 
case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's 
service connection claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), 
are met.

Initially, the Board notes that the RO last issued a Supplement 
Statement of the Case (SSOC) in November 2009.  Subsequently, in 
May 2010 the Department of the Army sent notification of the 
transfer of service treatment records.  In June 2010, service 
treatment records that were not as yet contained in the claims 
file, including the Veteran's earlier years of service, were 
received.  On remand, the RO should consider the new evidence of 
record prior to any additional decision or issuance of an SSOC.

Gout 

The Veteran contends that the in-service injury to his right foot 
was in fact the first indication that he suffered from gout.  
Service treatment records show that in December 1986, the 
Veteran's right foot began to hurt a day after playing 
racquetball.  He did not report a specific injury, but on 
objective examination, the first metatarsal joint of his right 
foot was red and tender to palpation.  X-ray reports showed no 
evidence of fracture, dislocation or other abnormality.  

A September 1995 post-service treatment record noted that the 
Veteran's last flare-up of gout occurred in 1995, that he was not 
currently on medication, and that the gout occurred in his first 
metatarsalphalangeal and his ankle.  A record from December 1996 
noted that the Veteran's face was red, and diagnosed with gout, 
among other things.  Additional medical records describe ongoing 
issues with gout.  In July 2000, the Veteran sought treatment for 
left knee pain, and stated that his knee felt "hard."  His 
medical history including gout, which had most recently flared-up 
one year prior, and usually occurred in the toes.  There was left 
knee effusion.  He was assessed with suspected gout of the left 
knee, and prescribed medication.  A December 2003 x-ray report 
noted degenerative changes of the first metatarsalphalangeal 
joint with erosions and likely a small osteochondral defect at 
the head of the metatarsal of the right foot.  The 2003 report is 
the latest record addressing the Veteran's gout, on remand any 
additional records should be requested and associated with the 
claims file. 

In October 2009, the Veteran was afforded a VA examination; the 
examiner noted that the claims file was reviewed in conjunction 
with the examination.  The examiner noted the 1986 in-service 
treatment for a painful right toe, and the April 1993 and 
September 1997 uric acid findings for the Veteran.  She diagnosed 
clinical gout without objective evidence, bilateral hallux valgus 
and degenerative arthritis of the bilateral feet.  She opened 
that the gout was less likely than not caused by or a result of 
service because "a review of records [was] silent in regards to 
diagnosis, evaluations or treatment for the above feet 
conditions."  She continued that she could not find medical 
evidence of complaints, evaluations or treatment for gout while 
in service or in close proximity to discharge from service.  

The October 2009 VA examiner did not address the numerous records 
between 1995 and 2003 that included notations of gout, including 
gout of the toes, ankle and knee.  He additionally noted the 
elevated uric acid tests from 1993 and 1997 but then stated that 
he could not find medical evidence of evaluations for gout.  As 
the examiner's opinion is not supported by a rationale that takes 
into account the evidence of record, the claims should be 
remanded for an additional VA examination.  

Status post septoplasty

The Veteran filed a claim for service connection for sinus 
problems in September 2002.  Service treatment records show that 
in February 1985 he was treated for a severely deviated nasal 
septum with a long history of right sided nasal obstruction and a 
painful growth inside the right nostril.  In May 1985, he 
underwent a septoplasty which revealed a severely deviate right 
septum with a large spur inferiorly on the right side.  On his 
April 1988 separation examination he indicated he had ear nose or 
throat trouble.  It was noted that he had surgery on his nose and 
that he had some difficulty breathing in "this area."

In July 1995, the Veteran complained of sinus problems with one 
short episode of a nosebleed.  He was assessed with sinusitis.  
In April 1996, he complained of a long history of sinus 
congestion, and nosebleeds over the past year.  He stated that he 
had gone through many tests at facilities in Germany.  He was 
given saline drops and Sudafed for his nosebleeds and congestion.  
In March 2002, he was noted to have upper respiratory symptoms 
that included sinus problems, and he was assessed with sinusitis.  
He complained of off and on sinus congestion due to seasonal 
allergy rhinitis, and he noted he was treated for a sinus 
infection, but that he is still congested.  

During the October 2009 VA examination, the examiner noted that 
there was no history of sinusitis.  The Veteran reported 
intermittent congestions of the right nostril with allergy 
symptoms during the spring season.  He had a normal x-ray of his 
sinuses, which were clear with no air fluid levels.  The 
diagnosis was status post septoplasty without evidence of chronic 
residuals.  The examiner did not address the evidence of 
treatment for congestion and nose bleeds, or the diagnoses of 
sinusitis.  On remand, the Veteran should be afforded an 
additional VA examination, which addresses the medical evidence 
contained in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that have treated the 
Veteran for his gout and sinus disorder.  
Of particular interest are any treatment 
records from January 2003 to the present, 
including any records from Humana Military 
Healthcare Services.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After all available records are 
associated with the claims file, or the 
time period for the Veteran's response has 
expired, the AMC/RO should arrange for the 
Veteran to undergo a VA joints examination 
to be performed by a rheumatologist or an 
orthopedist.  The physician is to identify 
his/her medical specialty in the report.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.    

Following a review of the claims file, and 
an evaluation of the Veteran, the physician 
should provide an opinion as to whether the 
Veteran current has a gout disability, and 
if so, whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current gout disability 
was incurred in or aggravated by service, 
to include whether the instance in service 
of a painful right great toe was an early 
flare-up of gout.  The examiner should also 
comment on the evidence of record 
diagnosing gout by laboratory results.  

Defensible reasons and bases are to be 
provided with the opinion.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

3.  After all available records are 
associated with the claims file, or the 
time period for the Veteran's response has 
expired, the AMC/RO should arrange for the 
Veteran to undergo a VA Nose, Sinus, 
Larynx, and Pharynx Examination to be 
performed by a physician.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.    

Following a review of the claims file, and 
an evaluation of the Veteran the examiner 
should provide an opinion as to whether 
the Veteran has any current residuals of 
his in-service septoplasty and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) that 
these current residuals were incurred in 
or aggravated by service.  The examiner 
should comment on the complaints of nasal 
congestion and nosebleeds in the medical 
records, as well as prior diagnoses of 
sinusitis.

Defensible reasons and bases are to be 
provided with the opinion.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed, including the newly received 
service treatment records.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


